August 26, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       EDDIE ROY TAYLOR, Appellant

NO. 14-13-00669-CV                          V.

                JANICE RENEE TAYLOR BRIDGES, Appellee
                   ________________________________

       This cause, an appeal from the order of dismissal for want of prosecution of
appellant Eddie Roy Taylor’s divorce petition, signed June 28, 2013, was heard on
the transcript of the record. We have inspected the record and find no error in the
dismissal. The order of dismissal for want of prosecution of the court below is
AFFIRMED.

      We further order this decision certified below for observance.